Citation Nr: 1209212	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected post-operative degenerative disc disease of the lumbosacral spine at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1988 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, August 2008, and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the Veteran requested and was scheduled for a hearing at the RO before a Veterans Law Judge.  However, the Veteran did not appear for the hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).  


FINDING OF FACT

A psychiatric disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including the service-connected post-operative degenerative disc disease of the lumbosacral spine at L5-S1.


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected post-operative degenerative disc disease of the lumbosacral spine at L5-S1.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309; 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in March 2008 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in October 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2008 VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has a psychiatric disorder that is secondary to the service-connected post-operative degenerative disc disease of his lumbosacral spine at L5-S1.  In the alternative, the Veteran asserts that the onset of his psychiatric disorder occurred in service.  See, e.g., January 2009 statement.  Indeed, the RO has adjudicated the Veteran's service connection claim on both direct and secondary bases.  As such, the Board will adjudicate the service connection issue on appeal both direct and secondary bases.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 
Certain chronic diseases (e.g., psychoses) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and, when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's STRs show that he had spine surgery in September 1992.  A record dated in May 1993 shows that the Veteran was screened for drug dependency after an unauthorized absence.  The Veteran reported having anxiety when leaving the service.  His discharge examination in May 1993 revealed a clinically normal psychiatric system.  In his accompanying report of medical history, the Veteran answered no to having depression or excessive worry.  None of the Veteran's STRs show that he developed a psychiatric disorder in service following the September 1992 surgery.  Furthermore, they do not show psychiatric complaints relating to the back surgery.

According to post-service medical records, the Veteran has been treated several times for alcohol dependency.  In September 1996, he identified anxiety and depression.  He reported having continuous excessive worry and worried about a number of things that he could not control.  He reported having some back pain (which was aggravated by anxiety) and experiencing stress over a relationship problem.  The diagnosis was anxiety disorder versus adjustment disorder (the break-up with his girlfriend).  Records dated in December 2001 for the Veteran's substance abuse treatment show that he reported that he had smoked and had an unauthorized absence to get out of service.  The Veteran reported that withdrawal symptoms from alcohol abstinence included a depressed mood.  A psychology note shows that the Veteran reported being particularly upset over something that had transpired that weekend.  

Records dated in November 2002 and December 2002 show that the Veteran's psychiatric diagnoses were alcohol dependence and nicotine dependence.  An addiction severity record in August 2005 shows that the Veteran denied being treated for psychological or emotional problems.  He reported having experienced lifetime serious depression and anxiety or tension.  He said that he had never been prescribed medication for psychological or emotional problems.  He denied being bothered by psychiatric or emotional problems in the previous month.  A mental health treatment record also dated in August 2005 shows that the Veteran rated his level of depression as a zero on a scale of one to ten.  He felt guilty about his drinking.  The Veteran did not meet the diagnostic criteria for a mood disorder and would not be referred to a psychiatrist at that time.  A mental health history and physical examination in August 2005 shows that the Veteran reported that he had never had any psychiatric problems.  He had never been treated for depression and had no history of suicide thought or attempt.  The Veteran's psychiatric diagnoses were continuous alcohol dependence, nicotine dependence, and excessive caffeine use.  None of the Veteran's post-service treatment records contain any opinion regarding the etiology of any psychiatric disorders.

The Veteran was afforded a VA examination in October 2008, at which time he reported having injured his lower back and having back surgery in 1992.  He experienced anxiety and went Absent Without Official Leave (AWOL) shortly before his discharge.  He did not report any history of mental health treatment during military service.  On examination, he attributed periods of depressed mood to feeling like a failure, being unable to provide adequately for his children, and history of alcohol abuse.  He indicated feelings of hopelessness/helplessness when thinking of his daughter and on paydays.  Following examination, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS) and history of alcohol abuse in sustained remission.  The examiner opined that the Veteran's depression was not caused by, or a result of, his service-connected degenerative disc disease.  The examiner noted that the Veteran was never treated for a mental health issue during military service and that he had made no mention of back problems when discussing contributing factors of depressive symptoms.  The Veteran appeared to be experiencing mild/moderate depressive symptoms related to history of alcohol abuse, limited finances, and estranged relationship with his daughter.  

Based on a review of this evidence, the Board finds that service connection for a psychiatric disorder is not warranted on either direct or secondary bases.  Although the Veteran has been diagnosed with a depressive disorder post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his psychiatric system actually occurred.  

In reaching this conclusion, the Board observes that the Veteran has not actually contended having an in-service incurrence or aggravation of an injury or disease to his psychiatric system.  Rather, the Veteran contends that his symptoms developed as a result of in-service back surgery in 1992.  However, the evidence does not support a finding that the onset of the Veteran's psychiatric symptoms occurred in service.  The Board acknowledges that the Veteran's STRs show that he reported having anxiety related to being discharged from service; however, no psychiatric disorder was diagnosed, and, in his May 1993 report of medical history, he denied any psychiatric symptoms.  Also, the Veteran's discharge examination in May 1993 revealed a clinically normal psychiatric system.  In light of the Veteran denying psychiatric symptoms in his discharge medical history and as no psychiatric disorder was diagnosed at discharge, the Board finds that the evidence does not show that any post-service depressive disorder had its onset in service.  

The Board acknowledges that the Veteran is competent to report his symptoms and that they had their onset in service and continued since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board acknowledges that, in 1996, only three years after discharge from service, the Veteran was shown to have anxiety and depression.  However, the Veteran did not report at that time that he had had symptoms since service and did not indicate that his symptoms were related to his service, including being secondary to his back disability.  Rather, the Veteran reported having stress over a relationship problem; the diagnosis at that time was anxiety disorder versus adjustment disorder (the break-up with his girlfriend).  Therefore, the Board does not find that such evidence indicates the onset and a continuity of symptomatology since service.  

The Board further acknowledges that the August 2005 treatment record showing that the Veteran reported experiencing a lifetime of serious depression and anxiety or tension.  At that time, however, the Veteran also denied experiencing any symptoms in the previous month.  Moreover, in other records dated in August 2005, he reported that he had never had any psychiatric problems.  The evidence shows that the Veteran has not been consistent in his report of the onset and continuity of his symptoms.  As such, the Board finds him to lack credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Veteran's inconsistencies in reporting the onset and a continuity of symptomatology outweigh his credibility.  

Furthermore, in none of the Veteran's post-service treatment records does he attribute any symptoms of a psychiatric disorder--if any symptoms were reported at all--to his military service, including being due to his service-connected spine disability.  Therefore, the Board concludes that the evidence outweighs findings that the Veteran's symptoms had their onset in service and that he has experienced a continuity of symptomatology since service.   

Moreover, there is no nexus evidence to support a finding of service connection on a direct basis.  In this case, no medical professional has provided any opinion to indicate that the Veteran has a psychiatric disorder that is directly related to his military service.  Rather, the October 2008 examiner opined that the Veteran's current level of depressive symptoms were related to his history of alcohol abuse, limited finances, and estranged relationship with his daughter.  

Additionally, the evidence does not show that the Veteran's depressive disorder is secondary to the service-connected post-operative degenerative disc disease of his lumbosacral spine at L5-S1.  The October 2008 examiner provided a thorough negative nexus opinion supported by a rationale.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and his contentions.  That opinion is uncontradicted.  The competent medical evidence of record also fails to show that the Veteran's depressive disorder is aggravated by his service-connected spine disability.  Of significance to the October 2008 VA examiner was the fact that the Veteran made no mention of back problems when discussing the contributing factors of his depressive symptoms.  Further, the Veteran has not provided any reports regarding why he believes that his lumbar spine disability aggravates his depressive disorder.  The evidence of record does not support a finding that the Veteran's depressive disorder has increased in severity due to, or the result of, the service-connected spine disability.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of an onset of a psychiatric disorder until several years after service, a continuity of pertinent symptomatology after service, or an association between a psychiatric disorder and the Veteran's active duty (to include being secondary to the service-connected spine disability), service connection for a psychiatric disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, on a direct basis and as secondary to the service-connected post-operative degenerative disc disease of the lumbosacral spine at L5-S1, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected post-operative degenerative disc disease of the lumbosacral spine at L5-S1, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


